Exhibit 10.2

 

AMENDMENT NO. 1

 

LKQ CORPORATION EMPLOYEES’ RETIREMENT PLAN

 

The Plan named above gives the Employer the right to amend it at any time. 
According to that right, the Plan is amended effective January 1, 2009, as
follows:

 

By adding the following to the INTRODUCTION Section as the seventh and eighth
paragraphs:

 

Pick Your Part Auto Wrecking previously established a retirement savings plan on
January 1, 1996.

 

The Primary Employer is of the opinion that the Pick Your Part Retirement
Savings Plan should be merged with the LKQ Corporation Employees’ Retirement
Plan.  Effective January 1, 2009, the plans are merged and LKQ Corporation
Employees’ Retirement Plan is in lieu of the prior document for Pick Your Part
Auto Wrecking.

 

By adding the following as the sixth paragraph of subparagraph (a) in the ACTIVE
PARTCIPANT SECTION of Article II:

 

Each Employee who was an Active Participant for specified Contributions under
the Pick Your Part Retirement Savings Plan on December 31, 2008, shall become an
Active Participant for purposes of the specified Contributions under this Plan
if he is still an Employee on January 1, 2009, and his Entry Date shall not
change.

 

By adding the following as the third sentence in the second paragraph of the
INACTIVE PARTCIPANT SECTION of Article II:

 

An Employee or former Employee who was an Inactive Participant under the Pick
Your Part Retirement Savings Plan on December 31, 2008, shall continue to be an
Inactive Participant under this Plan on January 1, 2009.

 

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly herein.  All other provisions of the Plan remain unchanged and
controlling.

 

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an Inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an Inactive Participant.

 

Signing this amendment, the Employer, as plan sponsor, has made the decision to
adopt this plan amendment.  The Employer is acting in reliance on its own
discretion and on the legal and tax advice of its own advisors, and not that of
any member of the Principal Financial Group or any representative of a member
company of the Principal Financial Group.

 

 

Signed this 23rd day of October, 2008.

 

 

LKQ CORPORATION

 

 

 

By 

/s/ Walter P. Hanley

 

 

 

 

Senior Vice President

 

 

Title

 

 

Amendment No. 1

 

1

--------------------------------------------------------------------------------